Citation Nr: 0004955	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-05 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for flat feet, a fungal 
infection, arthritis and peripheral neuropathy as a result of 
exposure to cold weather in Korea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty from August 1949 to October 
1952.  This is an appeal from an October 1997 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
St. Louis, Missouri, which denied entitlement to service 
connection for flat feet, a fungal infection, arthritis and 
peripheral neuropathy as a result of exposure to cold weather 
in Korea.  


REMAND

The veteran's service medical records do not appear to be 
complete.  The National Personnel Records Center has advised 
that any additional records may have been destroyed at a fire 
that occurred at that facility in 1973.  

The available service medical records indicate that the 
veteran sustained fractures of several vertebrae and a wound 
of the right leg and service connection has been granted for 
those disabilities in addition to post-traumatic stress 
disorder.

In September 1997 the veteran submitted a claim for service 
connection for the conditions at issue.  He related that he 
was currently receiving treatment for those conditions at the 
VA Medical Center, St. Louis, and from private physicians.  

The veteran later provided statements by private physicians 
reflecting treatment for pes planus in 1994 and hammertoes in 
1996.

In his substantive appeal in April 1998 the veteran requested 
a hearing before a Member of the Board of Veterans' Appeals 
(Board) at the regional office.  In May 1998, he asked that 
in lieu of the hearing before a Member of the Board, he be 
provided a hearing at the regional office before a hearing 
officer.  In August 1998, the veteran's representative 
indicated that the veteran wished to withdraw his request for 
a hearing at the regional office before a hearing officer.

It was indicated that the veteran would be obtaining 
additional medical evidence in support of his claim.  It was 
stated that if the additional medical evidence was sufficient 
to grant the claim sought on appeal, there would be no need 
for a personal hearing.  However, it was further related that 
if the additional medical evidence resulted in an adverse 
decision by the VA, the veteran asked that a new hearing be 
scheduled at that time.  

The record discloses that in December 1998 the veteran 
submitted a claim for an increased rating for his service-
connected low back disability.  The regional office 
thereafter received a number of reports by private physicians 
reflecting treatment of the veteran from 1988 to 1996 
primarily for neck and low back problems.

The veteran was afforded a VA examination in April 1999 and 
various findings were made regarding his low back.  

In a July 1999 rating action, the evaluation for the 
veteran's low back condition was increased from 20 percent to 
40 percent.  However, no additional medical evidence was 
received regarding the disabilities for which service 
connection is currently claimed and no further action was 
taken on those claims by the regional office.

As matters now stand, the record is unclear as to whether the 
veteran wishes to have a hearing in connection with his 
appeal.  Further, since he has indicated that he has received 
treatment for the claimed conditions at a VA medical center, 
the VA has a duty to assist him by obtaining any such 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED to the regional office for 
the following action:

1.  The regional office should contact 
the veteran and ask him whether he still 
wishes to have a hearing in connection 
with his appeal.  If so, he should be 
afforded such a hearing.  

2.  The regional office should also 
contact the VA Medical Center, St. Louis, 
and request that that facility provide 
copies of any records of treatment of the 
veteran from 1997 to the current time.  
Any such records obtained should be 
associated with the claims file.  

3.  The veteran's claims should then be 
reviewed by the regional office.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice. 

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of the law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





